Title: From John Adams to Louisa Catherine Johnson Adams, 13 January 1820
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear daughter
Quincy Jan’y 13th. 1820.

Your journal to the 21st. ult—has given me much amusement and much pleasure I want to touch upon twenty things but that number is too great. The Missouri question is the most magnificent and portentous. I have no doubt of the right of Congress to stop the progress of Slavery, and if I were disposed to give you my reasons I Should think it unnecessary since I have read a review of Judge Story & Mr. Kings Speeches in the North American review supposed to be Mr. Webster: the ratiocination appears to me so lucid, and the eloquence so powerful that nothing in my head can resist it. I tremble for your health Your head aches your faintings alarm me but the invisible spirit within will carry you through. Your tuesday campaigns will be fatiguing and perhaps dangerous but that your evenings will be sociable I doubt not. L. and A. are very good friends no doubt. I am very glad to hear that Mr. A. is becoming popular—but popularity is an ignis-fatuus after all. Mr. Hayes ‘american’ is well written by an able hand—but he lies open to answers in abundance the bible itself has not authority sufficient in these days to reconcile negro Slavery to reason, justice, & humanity the Presidents two negroes who attacked his butler ought to be considered a sample of what is to come hereafter I shudder when I think of the calamities which slavery is likely to inflict produce in this country you would think me mad if I were to describe my anticipations. If the gangrene is not stopped I can see nothing but insurrections of the blacks against the whites and massacres by the whites in their turn of the blacks military forces call’d in from the neighboring States where there are no blacks—to suppress disorders where there are till at last the whites exasperated to madness shall be wicked enough to exterminate the negroes as the English did the Rohilas and as the Edward’s anciently did the Welch, their Druids, records monuments, ballads, singers and all. Pray don’t let this deleterious ebulition transpire. It is not strange to say that your eve’g’s are made party questions for every thing relative to you and yours must be and will be so mais-courage. I can easily believe that the etiquette question has become an object of State for every thing is & will be so—Well done I say stand upon the defensive for your right & maintain it—your independence let come what will come, or can come. Our republican simplicity is the most fantastical affection in the world, & the inconsistencies and contradictions in public opinion are ridiculous enough to defy all power of face & sides—Your affectionate
John Adams